Order granting plaintiff’s motion for a preference reversed upon the law, without costs. Plaintiff’s application was premature. The premature application served with the notice of trial should have been adjourned to the March term and referred to the justice presiding thereat, to be passed upon by him. The motion herein is remitted to the justice presiding at the March term, to be acted upon by that justice as if the motion had originally been made returnable on March 5, 1928. Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ., concur.